       Case 3:18-cv-01586-JSC Document 636 Filed 12/28/20 Page 1 of 5



 1   ERIN M. BOSMAN (CA SBN 204987)
     EBosman@mofo.com
 2   WILLIAM F. TARANTINO (CA SBN 215343)
     WTarantino@mofo.com
 3   JULIE Y. PARK (CA SBN 259929)
     JuliePark@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105
     Telephone: 415.268.7000
 6   Facsimile: 415.268.7522

 7   DAVID F. McDOWELL (CA SBN 125806)
     DMcDowell@mofo.com
 8   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 9   Los Angeles, California 90017
     Telephone: 213.892.5200
10   Facsimile: 213.892.5454

11   Attorneys for Third Parties
     PACIFIC MSO, LLC,
12   PRELUDE FERTILITY, INC, and
     JOSEPH CONAGHAN, PhD
13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15

16
     IN RE PACIFIC FERTILITY CENTER                      Case No. 3:18-cv-01586-JSC
17   LITIGATION
                                                         STIPULATION AND [PROPOSED]
18                                                       ORDER EXTENDING TIME TO FILE
                                                         DECLARATIONS AND RESPONSES TO
19                                                       MOTIONS TO SEAL

20                                                       Crtrm: E, 15th Floor
                                                         Judge: Honorable Jacqueline Scott Corley
21

22

23

24

25

26

27

28

     STIP AND [PROPOSED] ORDER EXTENDING TIME TO FILE DECLARATIONS AND RESPONSES TO MOTIONS TO SEAL
     CASE NO. 3:18-CV-01586-JSC
     sf-4400359
       Case 3:18-cv-01586-JSC Document 636 Filed 12/28/20 Page 2 of 5



 1          Pursuant to Local Rules 6-1(b), 6-2, and 7-12, Third-Party Pacific MSO, Plaintiffs, and

 2   Defendant Chart, Inc., by and through their respective counsel, respectfully submit this

 3   Stipulation and [Proposed] Order extending the time within which to file declarations and

 4   responses to Administrative Motions to File Under Seal.

 5          WHEREAS, on December 22, 2020, Plaintiffs and Chart filed Administrative Motions to

 6   File Under Seal (ECF Nos. 630, 633) (collectively, “Administrative Motions”);

 7          WHEREAS, the Administrative Motions identify documents to be filed under seal

 8   (“Subject Materials”), in whole or in part, including:

 9      x   Plaintiffs’ Motion to Exclude Expert Testimony;

10      x   Exhibits 1-11 and 13-14 to the Declaration of Amy M. Zeman in Support of Plaintiffs’

11          Motion to Exclude Expert Testimony;

12      x   Plaintiffs’ Proposed Order to Exclude Expert Testimony;

13      x   Declaration of Kevin M. Ringel in Support of Chart’s Notice of Motion and Motion to

14          Exclude Plaintiffs’ Expert Dr. Elizabeth Grill;

15      x   Exhibits A-D to the Ringel Declaration in Support of Chart’s Motion to Exclude

16          Plaintiffs’ Expert Dr. Elizabeth Grill;

17      x   Declaration of Kevin M. Ringel in Support of Chart’s Notice of Motion and Motion to

18          Exclude Plaintiffs’ Experts Anand Kasbekar and David Wininger;

19      x   Exhibits A-K to the Ringel Declaration in Support of Chart’s Motion to Exclude

20          Plaintiffs’ Experts Anand Kasbekar and David Wininger;

21      x   Declaration of Kevin M. Ringel in Support of Chart’s Notice of Motion and Motion for

22          Summary Judgment;

23      x   Exhibits A-F of the Ringel Declaration in Support of Chart’s Motion for Summary

24          Judgment.

25   (Declaration of Julie Y. Park (“Park Decl.”) ¶ 3);

26          WHEREAS, the Subject Materials reference, report, copy, excerpt, summarize, or compile

27   documents that the parties produced in this action as “Confidential” or “Highly Confidential –

28   Attorneys’ Eyes Only” pursuant to the Second Amended Stipulated Protective Order for Highly

     STIP AND [PROPOSED] ORDER EXTENDING TIME TO FILE DECLARATIONS AND RESPONSES TO MOTIONS TO SEAL
     CASE NO. 3:18-CV-01586-JSC                                                                       1
     sf-4400359
       Case 3:18-cv-01586-JSC Document 636 Filed 12/28/20 Page 3 of 5



 1   Sensitive Confidential Information (ECF No. 598) and that may bear on the confidentiality of the

 2   Subject Materials (Park Decl. ¶ 4);

 3          WHEREAS, the party that designated the material as confidential must file, within 4 days

 4   of the filing of the Administrative Motions, declarations and responses to the Administrative

 5   Motions, and the current deadline for any such declarations and responses is Monday,

 6   December 28, 2020 (Park Decl. ¶ 5);

 7          WHEREAS, the parties are currently analyzing the Subject Materials to determine which

 8   portions are sealable (Park Decl. ¶ 6);

 9          WHEREAS, many businesses, including the offices of undersigned counsel, are closed

10   December 24 and/or 25, 2020, and will be short-staffed over the next week because of the

11   holidays (Park Decl. ¶ 7);

12          WHEREAS, Plaintiffs, Defendants, and Third Party Pacific MSO have agreed to an

13   11-day extension of the deadline to file declarations and responses to the Administrative Motions

14   (Park Decl. ¶ 8);

15          WHEREAS, the extension of time will not alter the date of any event or any deadline

16   already fixed by Court order (Park Decl. ¶ 10);

17          NOW, THEREFORE, Plaintiffs, Defendant, and Third Party Pacific MSO, through their

18   respective counsel, hereby stipulate that the deadline for the parties to file declarations and

19   responses to the Administrative Motions is extended 11 days, until January 8, 2021.

20          IT IS SO STIPULATED.

21

22 Dated: December 23, 2020                         By: /s/ Julie Y. Park
                                                    Erin M. Bosman
23
                                                    William F. Tarantino
24                                                  Julie Y. Park
                                                    MORRISON & FOERSTER LLP
25
                                                    Attorneys for Third Parties Pacific MSO, LLC,
26                                                  Prelude Fertility, Inc, and Joseph Conaghan
27

28

     STIP AND [PROPOSED] ORDER EXTENDING TIME TO FILE DECLARATIONS AND RESPONSES TO MOTIONS TO SEAL
     CASE NO. 3:18-CV-01586-JSC                                                                        2
     sf-4400359
       Case 3:18-cv-01586-JSC Document 636 Filed 12/28/20 Page 4 of 5



 1 Dated: December 23, 2020                        By: /s/ Amy M. Zeman
                                                   Eric H. Gibbs (State Bar No. 178658)
 2                                                 Amy M. Zeman (State Bar No. 273100)
 3                                                 GIBBS LAW GROUP LLP
                                                   505 14th Street, Suite 1110
 4                                                 Oakland, CA 94612
                                                   Tel: (510) 350-9700
 5                                                 Fax: (510) 350-9701
                                                   ehg@classlawgroup.com
 6                                                 amz@classlawgroup.com
 7
                                                   Dena C. Sharp (State Bar No. 245869)
 8                                                 Adam E. Polk (State Bar No. 273000)
                                                   GIRARD SHARP LLP
 9                                                 601 California Street, Suite 1400
                                                   San Francisco, CA 94108
10
                                                   Tel: (415) 981-4800
11                                                 Fax: (415) 981-4846
                                                   dsharp@girardsharp.com
12                                                 apolk@girardsharp.com

13                                                 Adam B. Wolf (State Bar No. 215914)
                                                   Tracey B. Cowan (State Bar No. 250053)
14
                                                   PEIFFER WOLF CARR KANE &
15                                                 CONWAY, APLC
                                                   4 Embarcadero Center, Suite 1400
16                                                 San Francisco, CA 94111
                                                   Tel: (415) 766-3545
17                                                 Fax: (415) 402-0058
                                                   awolf@peifferwolf.com
18                                                 tcowan@peifferwolf.com
19
                                                   Plaintiffs’ Counsel
20

21

22

23

24

25

26

27

28

     STIP AND [PROPOSED] ORDER EXTENDING TIME TO FILE DECLARATIONS AND RESPONSES TO MOTIONS TO SEAL
     CASE NO. 3:18-CV-01586-JSC                                                                       3
     sf-4400359
       Case 3:18-cv-01586-JSC Document 636 Filed 12/28/20 Page 5 of 5



 1 Dated: December 23, 2020                       By: /s/ Kevin M. Ringel
                                                  John J. Duffy (SB No. 6224834)
 2                                                Kevin M. Ringel (SB No. 6308106)
 3                                                Margaret C. Redshaw (SB No. 6327480)
                                                  SWANSON, MARTIN & BELL, LLP
 4                                                330 N Wabash, Suite 3300
                                                  Chicago, Illinois 60611
 5                                                Tel: (312) 321-9100; Fax: (312) 321-0990
                                                  jduffy@smbtrials.com
 6                                                kringel@smbtrials.com
 7                                                mredshaw@smbtrials.com

 8                                                Marc G. Cowden (SB No. 169391)
                                                  Adam Stoddard (SB No. 272691)
 9                                                SHEUERMAN, MARTINI, TABARI,
                                                  ZENERE & GARVIN
10
                                                  1033 Willow Street
11                                                San Jose, California 95125
                                                  Tel: (408) 288-9700; Fax: (408) 295-9900
12                                                mcowden@smtlaw.com
                                                  astoddard@smtlaw.com
13
                                                  Attorneys for Defendant Chart Inc.
14

15

16
                                         FILER’S ATTESTATION
17

18          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Julie Y. Park, attest that

19   concurrence in the filing of this document has been obtained.

20
     Dated: December 23, 2020                        /s/ Julie Y. Park
21                                                      Julie Y. Park
22

23

24
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
25                                                                 S DISTRICT
                                                                ATE           C
                                                               T
                                                                                                 O




26           December 28, 2020
     Dated: _________________                      __________________________________
                                                           S




                                                                                                  U
                                                          ED




                                                                                                   RT




                                                   Hon. JacquelineTS.
                                                                   EDCorley
                                                      UNIT




27                                                          GRAN
                                                   UNITED STATES      DISTRICT JUDGE
                                                                                                        R NIA




28
                                                      NO




                                                                                              Corley
                                                                                    e Scott
                                                                                                       FO




                                                                          cquelin
                                                               Judge Ja
                                                       RT




                                                                                                   LI




     STIP AND [PROPOSED] ORDER EXTENDING TIME TO FILE DECLARATIONS
                                                          ER         AND RESPONSES TO MOTIONS TO SEAL
                                                           H




                                                                                                 A




     CASE NO. 3:18-CV-01586-JSC                              N               F
                                                                               C                                4
                                                               D IS T IC T O
     sf-4400359                                                      R
